DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 18 March 2022 is hereby acknowledged. Claims 1, 4, 6, 8, 9, 13, 14, and 16-18 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 18 March 2022. In particular, claim 1 has been amended to both broaden and narrow the range of the amount of aliphatic epoxy, and to require a boiling point and viscosity. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-008760 A (“Takabayashi”) as evidenced by JP 2016-040365 A (“Shichiri”) and as evidenced by JP 2005-206653 A (“Makado”).
JP 2005-008760 A was made of record with applicant’s IDS dated 5 June 2019. 
As to claim 1, Takabayashi teaches a curable composition containing oxetane compounds and epoxy compounds. As an example, Table 2 of Takabayashi teaches compositions having O-1, an oxetane compound, E-2 and E-4 epoxy compounds such that the oxetane is present in 77 parts per 100 parts by weight of epoxy resin, which is within the recited range. Takabayashi teaches compositions having O-1 that is OXT-221 (para. 0111), which as evidenced by Shichiri, para. 0098, has a boiling point of 270 degrees C, which is within the recited range.
Takabayashi, in the examples of Table 2, teaches epoxy E-2 that is Celloxide 2021P, which is described as alicyclic (para. 0111). Takabayashi teaches E-4, an epoxidized linseed oil, an epoxidized fatty acid, which is a linear aliphatic compound (para. 0111). Takabayashi, table 2, teaches examples having 10 parts of E-4, Vikoflex 9040, a fatty acid epoxy, thus aliphatic epoxy, to 35 parts of E-2 alicyclic epoxy, or 29 parts of aliphatic epoxy relative to 100 parts of alicyclic epoxy, which is within the recited range. Takabayashi does not state whether the fatty acid epoxy compound is linear or branched and has at least two functionalities; however, Vikoflex 9040 (compound E-4) is known to be a linear compound with three epoxy groups (as evidenced by JP 2005-206653 A, para. 0042).
Takabayashi teaches the use of surfactants, including fluorinated surfactants (para. 0061, table 2, components F-1, as seen at para. 0111). Takabayashi teaches component F-1 is an acrylic oligomer having perfluoroalkyl group, where acrylic groups are carboxylates. As such, it would be expected that the acrylic oligomer would have an acrylic group (a carboxylate) at an end of the oligomer, and thus would be a fluorinated compound having a polar functional group at a compound structural end.
Takabayashi teaches the composition further includes photoacid generator P-1 as an initiator (Table 2, para. 0111). While Takabayashi does not exemplify the iodonium photoinitiator, Takabayashi teaches that any of the photoacid generators including iodonium may be used (para. 0047, 0049 showing examples of iodonium salts). 
Takabayashi does not teach that the ink is an encapsulating composition. However, this is interpreted as an intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, Takabayashi suggests the same composition, which is presumed capable of the intended use.
Takabayashi teaches viscosity of the composition at 25 degrees C ranging up to 50 mPa s (cP) (para. 0062) which is the same range as recited. While Takabayashi is silent as to the torque and shear rate of the measurement, given that the compositions are of the same materials as recited, it is reasonable to expect that such compositions made within the recited viscosity range and having the same composition would also have the same viscosity under the recited conditions.
As such, it would be obvious to a person of ordinary skill in the art to modify the compositions of Takabayashi, including using iodonium salts, as Takabayashi teaches that such salts are an obvious substitution as a photoacid generator, thereby arriving at the invention of claim 1.
As to claim 8, Takabayashi, Table 2, teaches examples with oxetane O-1, OXT-221, di[1-ethyl-(3-oxetanyl)methyl]ether, having a molecular weight of 230 g/mol, which is within the recited range.
	As to claim 13, examples of Takabayashi teaches 0.04 parts of surfactants F-1 and F-2 to 45 parts of epoxy compounds E-2 and E-4, or 0.09 parts per 100 parts of epoxy compound, which is within the recited range.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-008760 A (“Takabayashi”) as evidenced by JP 2016-040365 A (“Shichiri”) and as evidenced by JP 2005-206653 A (“Makado”) as applied to claim 1, further as evidenced by US 2005/0020717 (“Sasa”).
As to claims 4 and 6, Takabayashi teaches epoxy resin E-2 being Celloxide 2021P (para. 0111, table 2). Sasa, para. 0116, evidences that Celloxide 2021P has the structure

    PNG
    media_image1.png
    102
    232
    media_image1.png
    Greyscale
such that the epoxy compound is bifunctional as required by claim 2, has a cyclic structure having 6 constituent atoms as required by claim 4, and is calculated to have an epoxy equivalent of approximately 126 g/eq, which is within the recited range.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-008760 A (“Takabayashi”) as evidenced by JP 2016-040365 A (“Shichiri”) and as evidenced by JP 2005-206653 A (“Makado”) as applied to claim 1, further in view of JP 2011-111598 A (“Son”).
As to claim 9, Takabayashi does not exemplify the recited amount of photoinitiator in the composition, the compositions of Table 2 being calculated as at least 10.4 wt % of the epoxy compounds. However, Son teaches photocurable resin compositions containing epoxy compounds and teaches that a preferable amount of cationic photoinitiator is from 0.1 to 10 parts of a cationic polymerizable compound, so as to obtain sufficient speed of curing, and avoid too fast curing and poor workability. As such, it would be an obvious modification to modify the composition of Takabayashi, using amounts of photoinitiator, including the recited amount as taught by Son to optimize curing speed and workability.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-008760 A (“Takabayashi”) as evidenced by JP 2016-040365 A (“Shichiri”) and as evidenced by JP 2005-206653 A (“Makado”) as applied to claim 1, further in view of JP 2002-317139 A (“Hayashi”).
A partial machine translation of JP 2002-317139 A is enclosed with this action.
As to claim 14, Takabayashi does not explicitly state the compositions are solvent free, as the compositions of Table 2 contains a small proportion propylene carbonate, which may be considered a solvent. Hayashi teaches cationic curing UV-curable inkjet compositions of epoxy and oxetane compounds, and teaches that solvent free formulations can be made and which have the utility of not requiring heat drying and better environmental impact (para. 0002). As such, there is sufficient rationale for a person of ordinary skill in the art to prepare the composition without solvent so as to eliminate drying and environmental impact.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-008760 A (“Takabayashi”) as evidenced by JP 2016-040365 A (“Shichiri”) and as evidenced by JP 2005-206653 A (“Makado”) as applied to claim 1, further in view of in view of JP 2014-225380 A (“Sekisui”).
The discussion of Takabayashi with respect to claim 1 is incorporated by reference. 
Takabayashi teaches a low viscosity inkjettable composition (para. 0017, but does not teach the recited encapsulated product. Sekisui teaches inkjettable compositions of an organic electroluminescent display element (abstract). Sekisui teaches the composition includes cationically curable cyclic ethers, including epoxy and oxetane (para. 0013). Sekisui teaches applying by inkjet layer to cover an entire base material having laminate having organic light emitting material layer, thus an organic electronic element on a substrate (para. 0063), and may be applied to the entire surface (par. 0062), thus an organic layer of the resin composition sealing the surface of the organic electronic element, as required by claims 16 and 17. Furthermore, Sekisui teaches application of the organic layer by inkjet printing (par. 0070), as required by claim 18. As such, it would be obvious to apply the composition of Takabayashi to form the encapsulated organic electronic element as required by claim 16, by the method of claims 17 and 18, as Sekisui teaches the same is a suitable use for cationically curable compositions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, 8, 9, 13, 14, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764